Citation Nr: 1738185	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  12-17 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1997 and from August 2005 to February 2006; he also had additional service in the National Guard, with various periods of Active Duty for Training (ACDUTRA), including a period from July 12, 2003 to July 26, 2003.  

This case was initially before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2010 rating decisions by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).  In the August 2008 rating decision, the RO denied claims of service connection for hypertension, arthritis, gout, GERD, and high cholesterol.  In the March 2010 rating decision, the RO denied a claim of service connection for a bilateral knee disability.  

In July 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In a September 2016 decision, the Board denied the claim of service connection for gout; dismissed (per the Veteran's withdrawal) the claims of service connection for GERD and a disability manifested by high cholesterol; and, remanded the claims of service connection for hypertension and a bilateral knee disability to include arthritis.  

Before the case was returned to the Board, the RO issued a rating decision in February 2017 granting service connection for hypertension.  

Accordingly, the issues of service connection for hypertension, gout, GERD, and high cholesterol are no longer before the Board.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In June 2017, the Veteran submitted a VA Form 21-526EZ, claiming service connection for cervical spine spondylosis and degenerative disc disease, patella fracture and torn tendon, and sleep apnea.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current bilateral knee disability and arthritis was first shown many years following discharge from service, and is not otherwise shown to be related to a disease or injury incurred during active service or during a period of active duty for training (ACDUTRA).  


CONCLUSION OF LAW

A bilateral knee disability, to include arthritis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an August 2009 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  See also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in July 2016.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in September 2016 to obtain outstanding VA medical records, outstanding private medical records, and afford the Veteran a VA examination for his claimed bilateral knee disability.  Additional records were obtained, to the extent possible, and the Veteran was provided a VA examination of his knees in November 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, for example, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

Active military, naval, or air service includes active duty, any period of active duty for training (ADT or ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT or INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  

For veterans who have achieved "veteran" status through a prior period of service, as is the case here, and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness at entry applies ONLY when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  Thus a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply.  The examination must reveal no preexisting disabilities.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran seeks service connection for a bilateral knee disability, claimed as arthritis of the knees.  The Veteran maintains that both of his knees are painful and they swell with any long distance running.  In an August 2009 statement, the Veteran reported that he could not pass his physical fitness test for the National Guard because his knees swell and fill with fluid every time he tries to run for more than half a mile.  

An April 1989 pre-enlistment examination shows that the Veteran had arthroscopic left knee surgery in 1987, with negative findings; however, private medical records from September 1986 indicate it was the Veteran's right knee that was injured, not the left; and the Veteran confirmed it was his right knee at his July 2016 hearing.  In this regard, no defect of the right knee was noted at the time of entry.  

Service treatment records show that the Veteran injured his right knee in September 1992.  He reported pain and popping.  Examination was negative for effusion and swelling, and the ligaments were stable.  McMurray sign was negative but patella compression was positive [for pain?].  The assessment was "RPPS" (presumably retropatellar pain syndrome).  A January 1997 pre-discharge examination also noted the Veteran's report of a pre-existing arthroscopic surgery of the right knee, but mistakenly indicated that the surgery was conducted in 1989, not 1987.  Significantly, however, the January 1997 pre-discharge examination indicated that the initial injury healed without sequelae, and the Veteran did not report knee pain at that time.

A VA examiner was asked, in February 2010, to opine as to whether the Veteran's "preexisting right knee problem due to surgery before service was aggravated by service."  The examiner noted the Veteran's pre-service 1987 right knee arthroscopy, but also noted that the Veteran's lower extremities were normal at the time of his entry into service in 1989.  

The examiner noted the in-service 1992 report of right knee pain; however, the examiner also noted that there were no other knee problems during that period of service and a February 2002 examination was negative for any knee or lower extremity abnormalities.  Likewise, knee trouble was neither claimed nor identified on an April 2003 pre-deployment form, or on a 2007 Report of Medical History.  

VA outpatient treatment records show complaints of swelling and pain in the knees.  At that time, the Veteran reported that running in PT seemed to aggravate the condition.  The Veteran also reported that in June 2009 he was jogging and felt a pop in both knees almost simultaneously, with an immediate onset of pain and swelling.  The examiner noted that VA records revealed that the Veteran was subsequently diagnosed with patellar fracture and torn tendons, and had surgery in June 2009, although there were no records related to the admission history and physical examination, or the actual surgical report.

The Veteran was requested to provide these records, but to date, no such records have been received, and the RO's attempts to obtain the records have been unsuccessful.  

At the time of the February 2010 examination, the Veteran reported constant popping and pain in the knees, swelling, and give way weakness.  The examiner referred to a January 2010 MRI report of the right knee which revealed postoperative changes consistent with previous fracture of the patella with postoperative changes - consider local tendinopathy to the patellar tendon; and, probable partial tear of the anterior cruciate ligament with minor subluxation of the knee joint.  

The examiner, who noted an impression of status post remote right knee arthroscopy and status post right patellar tendon repair, found no evidence in the Veteran's STRs to suggest that his right knee, for which he underwent arthroscopic surgery prior to entry into service, was permanently worsened or aggravated by service.  Rather, the examiner opined that the Veteran's present right knee condition (as well as his left) is related to an injury sustained while jogging in June 2009 for which he underwent bilateral tendon repairs.  

The Veteran maintains that his preexisting right knee injury had resolved prior to entry into service in 1989; and, there is no evidence of record that would rebut this presumption of soundness at entry.  Rather, the Veteran asserts that his knee pain began during his first period of service, but he never requested treatment for it until after he left active duty, in 1998.  He also testified that he was subsequently placed on a temporary profile in the National Guard in 1999 for knee pain.  

At the hearing, the Veteran's representative suggested that the Veteran had arthritis that may be related to the claim of service connection for a bilateral knee disability.  

In November 2016, the Veteran was afforded another VA examination.  The examiner noted a review of the claims file, including the Board's September 2016 remand, as well as the Veteran's lay statements.  Regarding the knees, the examiner opined that the Veteran's right and left knee disabilities were less likely than not incurred in or caused by the claimed in-service injury.  The examiner reasoned that the current disability of the right and left knees is a new and separate condition, not related to military service.  The examiner referred to the normal/negative April 1989 entrance exam with respect to the knees.  The examiner also found that the two-day history of knee pain in 1992 was suggestive of a temporary condition, particularly given that the January 1997 separation examination indicated no abnormalities with respect to the knees.  Likewise, the examiner referred to the March 2006 post-deployment examination and a February 2007 Report of Medical History, both of which also indicated no abnormality with respect to either knee.  

The examiner also pointed out that a review of the STRs from 1992, 1993, 1994 and 1996 revealed that the Veteran received treatment for a variety of ailments such as back pain, groin pain, upper respiratory infection, without any evidence of treatment for a knee condition, presumably suggesting that the Veteran would have sought treatment for knee pain if he actually suffered from it.  

The examiner concluded that the majority of the evidence reviewed did not suggest a nexus linking the current bilateral knee condition to active duty or that the Veteran had a pre-existing knee injury that was aggravated during service.  Rather, the examiner opined that the current bilateral knee condition occurred more than one year after service discharge.  The examiner acknowledged that the Veteran is competent to describe bilateral knee pain with swelling and popping of both knees since service, however, the examiner also noted that such claims were neither consistent with, nor substantiated by, the other evidence of record.  Furthermore, the examiner indicated that the Veteran is not medically qualified to diagnose his current medical condition or opine as to its etiology.  

Likewise, the examiner found that the Veteran's current knee arthritis was also a new and separate condition not related to service.  The examiner noted that x-ray findings from February 2010 onward revealed bilateral degenerative changes in both knees; however, these degenerative changes were considered by the examiner, along with additional x-ray evidence of degenerative changes of the hips and cervical spine, to be age-related.  Accordingly, and for the same reasons as set forth above, the examiner concluded that the evidence of record did not suggest a nexus between any current arthritis and service.  

There is no medical evidence to the contrary.  

In this case, the Board places greater weight on the opinion of the VA examiner than the Veteran's lay statements, particularly because his statements are inconsistent with the objective findings, and he does not possess the requisite medical expertise to provide a competent opinion as to causation or etiology, as this is not capable of lay observation.  

For these reasons, the preponderance of the evidence is against the claim and service connection for a bilateral knee disability, to include arthritis, is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a bilateral knee disability, to include arthritis, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


